DETAILED ACTION
Applicants’ request for continued examination of March 30, 2022, in response to the action mailed November 9, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 1 has been amended, and no claims have been added.  Claims 1, 4, and 16 – 17 are pending.  
Claims 71 and 11 – 17 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 4, 6, and 8 – 10, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is October 25, 2013, the filing date of US 61/895,533, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of October 25, 2013, the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 11 (b)
The following is a quotation of 35 U.S.C. 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6, and 8-10  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. 
For claim 1, the phrase ‘loss of the first signal on fragmentation of the first occurrence of the second peptide or on loss of the second signal on fragmentation of the second occurrence of the second peptide’ renders the claim indefinite.  It is unclear whether, within said phrases ‘loss of the first signal’ and ‘loss of the second signal’ mean (i) ‘reduction of the first signal’ and ‘reduction of the second signal’ and/or (ii) ‘complete loss of the first signal’ and ‘complete loss of the second signal’.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (i) ‘reduction of the first signal’ and ‘reduction of the second signal’.  It is noted that this interpretation encompasses both partial and complete loss of the first signal and both partial and complete loss of the second signal.  
For claim 1, the phrase ‘fragmentation of one of the first or second occurrences of the second peptide due to said proteolysis provides an aggregate signal’ renders the claim indefinite.  As explained above, for purposes of examination, it is assumed that the phrase ‘loss of the first signal on fragmentation of the first occurrence of the second peptide or on loss of the second signal on fragmentation of the second occurrence of the second peptide’ means (i) ‘reduction of the first signal’ and ‘reduction of the second signal’, which encompasses complete loss of the first signal and complete loss of the second signal.  As explained in the prior action, under conditions in which one or both of the first or second signal is lost completely, the resulting signal cannot be ‘an aggregate signal’, which requires at least two components. 
In support of their request that the prior, analogous rejection be withdrawn, applicants provide the following arguments, which are relevant to the instant rejection.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicants state claim 1, as amended.
(B) Reply:	Said amendment of claim 1 is acknowledged.
(C) As amended, claim 1 clearly describes change in the aggregate signal through loss of one signal provided by one of the first or second occurrences of the second peptide due to fragmentation. The Applicant believes that these amendments resolve the issue cited by the Office. Accordingly, claim 1 as amended is not indefinite.
(C) Reply:	Applicants’ assertions are acknowledged.  See below for replies to specific arguments.
(D) The Office provides argumentation that terminology related to the aggregate signal is unclear, citing complete loss of signal as being incompatible with same and further citing data within the application as filed as showing a state in which no signal is observable. While the Office cites FIG. 1 as providing such data, this drawing shows a schematic representation of a construct taught by the application. 
 (D) Reply:	It is acknowledged that the prior action stated the following.
For claim 1, the phrase ‘fragmentation of the first or second occurrence of the second peptide due to said proteolysis provides an observable aggregate signal’ renders the claim indefinite. It is unclear whether said phrase means (i) subsequent to cleavage some level of signal from both the first and second occurrence of the second peptide are present resulting in a second, observable aggregate signal that is different from the aggregate signal of claim 1, line 8, (ii) subsequent to cleavage only a signal from the first or second occurrence of the second peptide is present resulting in a reduction in the aggregate signal of claim 1, line 8, (iii) subsequent to cleavage no signal from the first or second occurrence of the second peptide is present resulting in a abolition in the aggregate signal of claim 1, line 8, or (iv) any one or more of (i) – (iii). For purposes of examination, it is assumed that said phrase encompasses (iv) any one or more of (i) – (iii) such that the aggregate signal of claim 1, line 8, is reduced.  In this regard it is noted that the phrase ‘proteolysis results in an observable reduction in the aggregate signal’ is sufficient and the phrase ‘provides an observable aggregate signal’ in claim 1, last 2 lines, is unnecessary and confusing.
In regards to meaning (i) subsequent to cleavage some level of signal from both the first and second occurrence of the second peptide are present resulting in a second, observable aggregate signal that is different from the aggregate signal of claim 1, line 8, the following comments are made. This meaning is especially relevant to the recitation in claim 1, of the ‘second peptide is selected to be susceptible to proteolysis by the protease of the cell… as a function of the first enzyme activity’.  The specification states the following.  
‘In constructs and assays of the inventive concept the change in the detectable signal that forms the basis of detection is a result of multiple degradation events that occur in the cytosol subsequent to the cleavage event, as loss of one of a pair of identical signal generating regions (for example, a pair of essentially identical fluorophores) still providing an emitting reporter fragment.’

Nonetheless, applicants’ data demonstrate that, over time, the signal ultimately disappears (e.g., Figure 1) as a result of (iii) subsequent to cleavage no signal from the first or second occurrence of the second peptide is present resulting in an abolition in the aggregate signal of claim 1, line 8.

Applicants’ assertion that figure 1 is only a schematic representation, not actual experimental data, is inconsistent with the specification which states the following.
[0038] Surprisingly, the inventors have found that constructs with reporting regions that include multiple primary reporters can provide different selectivity between enzyme targets compared to analogous constructs in which the reporting region contains a single occurrence of a primary reporter. An example of this is found in Figure 1D, which shows comparative data for the response of cell based assays to BoNT/A and to BoNT/E, where the cells include either a construct of the inventive concept that includes two eYFP protein fluorophores in an A-B-C-C' arrangement or an analogous construct that includes a single eYFP protein fluorophore in an A­B-C arrangement. Both BoNT/A and BoNT/E recognize and cleave the cleavage site of both constructs, however the single fluorophore construct has an approximately 80-fold bias (i.e. approximately 80-fold better sensitivity, as expressed in terms of EC50) for the BoNT/A neurotoxin over the BoNT/E neurotoxin (see Fig. 1D, 37°C). (emphasis herein)
 
(E) The Applicant notes that the only emission that is provided is found in FIGs. 9A and 9B, which is directed to embodiments found in withdrawn claims. These data are provided below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	    A				    B

It should be appreciated that, counter to the Office's assertion, signal intensity (expressed as relative fluorescence units) remains positive throughout the range tested. The Applicant further notes that claim 1 describes the aggregate data signal as comprising signal derived from the second peptide. As such even complete loss of all occurrences of the second peptide within a test mixture would not necessarily result in loss of all measurable signal. Background signal components are an inevitability. Accordingly, there is neither a demonstratable nor theoretical basis for complete abolition of the aggregate signal as noted in arguments provided by the Office as a reason for finding the claim to be indefinite.
(E) Reply:	Applicants’ acknowledgement that ‘Background signal components are an inevitability.’ is noted.  The plain scientific meaning of ‘Background signal’ is signal that is not a part of the experimental phenomenon.  For example, in the instant case, the cell not expressing the reporting construct may have some inherent fluorescence which is not due to the second peptide.  Such inherent fluorescence does not contribute to any aggregate signal between the first occurrence and second occurrence of the second peptide.  As stated above, claim 1 encompasses complete loss of the first occurrence and/or second occurrence of the second peptide under which there would be no ‘aggregate signal’ due to the first occurrence and second occurrence of the second peptide2.
(F) The Office does not provide specific rejections for claims 4, 6, and 8 to 10, which the Applicant assumes are rejected for dependence upon a rejected claim. The Applicant respectfully requests guidance if this is not the case. Claims 4, 6, and 8 to 10 are dependent upon claim 1, which as noted above is not indefinite as currently amended. Accordingly, claims 4, 6, and 8 to 10 are not indefinite.
(F) Reply:	The prior action stated the following.
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.

For claim 1, the phrase ‘proteolysis results in an observable reduction in the aggregate signal as a function of the first enzyme activity’ in conjunction with the phrase “wherein intensity of the aggregate signal is proportional to the first enzyme activity” renders the claim indefinite.  The first phrase means that the reduction in signal correlates with activity of the first enzyme but the second phrase means that the remaining signal correlates with activity of the first enzyme.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that the claim means that the reduction in signal correlates with activity of the first enzyme and that the second phrase should be stated as “wherein the reduction in intensity of the aggregate signal is proportional to the first enzyme activity”.
 Claim 1 is rendered indefinite for improper antecedent usage as follows.
For claim 1, the phrase “an aggregate signal” (line 20) is different from “an aggregate signal” (line 9).  Thus, the phrase “an aggregate signal” (line 20) should be corrected to “a second aggregate signal”3.
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The rejections of claims 1, 4, 6, 8, and 10 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US 9,526,345, US 9,274,121, US 9,453,254, US 10,246,492, US 10,100,094 each in view of Guiliano et al, 2002 are maintained. Applicants did not comment on these rejections.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of claims 1, 6, 8, and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guiliano et al, 2000 (WO/2000/264408), as explained in the action of April 5, 2021 and further discussed in the action of November 9, 2021, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) In regard to claim 1, the Applicant notes that the claim is amended in the instant response to recite " ... wherein the cell comprises cytoplasm that includes a protease ... " and also " ... wherein the second peptide is susceptible to proteolysis in cytoplasm of the cell by the protease within a period of time encompassed by the assay ... ". 
A review of Guiliano shows that the reference describes use of a peptide that incorporates multiple copies of the CFP green fluorescent protein mutation. 
The Office admits that these multiple CFP moieties serve to exclude the peptide from the nucleus and maintain it within the cytoplasm of the cell. Exclusion from the nucleus is the operating principle of the described assay.
(B) Reply:	As would be well-known by a skilled artisan, all cells express cytoplasmic proteases.  Since claim 1 does not recite any specific ‘period of time encompassed by the assay’, said recitation does not provide any specific time limitation.  
Applicants’ acknowledgement that ‘Guiliano … describes use of a peptide that incorporates multiple copies of the CFP green fluorescent protein’ is noted.  This forms a basis for the instant rejection.  
This is the same argument made previously.  See the office action of November 9, 2021, Reply (E)&(F).
(C) The Applicant notes that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721F.2d1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
(C) Reply:	MPEP 2145(X)(D)1 states the following.
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the instant case, the use of multiple GFP proteins to inhibit access to the nucleus does not dis-enable the use for enhanced fluorescent signal. 
(D) The Office has admitted that Guiliano teaches incorporation of multiple CFP moieties within a peptide for the purpose of maintaining said peptide within the cytoplasmic compartment of a cell during the course of a cell-based assay wherein such compartmentalization is required for function. Loss of such CFP moieties from the peptide would negate the compartmentalization to the cytoplasmic space provided by their presence. Since Guiliano teaches that the described multiple fluorophore peptides are useful in the described assays, the fluorophores so taught are necessarily resistant to proteases within the cytoplasm of the cell within the time course of the assay. Accordingly, Guiliano fails to teach or suggest susceptible signal generating peptides of the claim.
(D) Reply:	See Reply (B)&(C) above.
(E) The Applicant notes that, as amended, claim 1 requires that the aggregate signal observed from the combined inputs of multiple signal-generating peptides is proportional to the enzyme activity being measured. 
There is, however, no teaching or suggestion in Guiliano of such a dependence.
(E) Reply:	See the above rejections of claim 1 under 35 USC 112b because the phrases ‘fragmentation of one of the first or second occurrences of the second peptide due to said proteolysis provides an aggregate signal’ and “wherein intensity of the aggregate signal is proportional to the first enzyme activity” render the claim indefinite.
As stated in the action of November 9, 2021 (p12):
The following is further noted.  The SNARE constructs of Guiliano, having two copies of a fluorescent peptide, have the same structure as the constructs recited in the claims herein.  Since the Office does not have the facilities for examining and comparing the functional properties of applicants’ constructs with the constructs of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed constructs and the constructs of the prior art (i.e., that the constructs of the prior art do not possess the same material structural and functional characteristics of the claimed constructs).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

(F) The Applicant notes that in order to show that an invention was obvious the Office must provide a line of reasoning as to why the skilled artisan, confronted with the same problem as the inventor and with no knowledge of the claimed invention, would select the elements from the cited prior art references for combination in the manner claimed. Stryker Spine b. Biedermann Motech GmbH, 750 F.Supp.2d 107 (D.D.C. 2010). 
In this instance the skilled artisan is confronted with the problem of extending dynamic range in a cell-based assay that is based on observation of changes in a signal that is provided by a signal-generating moiety, where said changes are a direct result of the signal-generating moiety being degraded (with attendant loss of signal) within cytoplasm of the cell over the course of the assay (see paragraph [0027] of the application as filed).
(F) Reply:	It is acknowledged that obviousness requires motivation.  The original rejection stated the following, which provides clear motivation.
	Guiliano et al further teaches the reporter domains comprising a second occurrence of
the second peptide that produces a second signal at the first wavelength, wherein the reporter
domain produces an aggregate signal that is a summation of the first signal and the second
signal (p51, lines 4-5).

The claims say nothing about ‘extending dynamic range’.
(G) As noted above, Guiliano teaches use of multiple CFP moieties to stably maintain a reporting construct within the cytoplasmic space over the course of an assay, or to provide increased signal intensity. As noted above such localization requires stability of CFP within the cytoplasmic space. The Office cites Guiliano as teaching increased fluorescence intensity as a potential benefit of using potential fluorophores, however this is not relevant to the problem of assay dynamic range in an assay in which loss of signal is proportional to analyte content of a sample. A review of Guiliano finds no teaching or suggestion of degradation of fluorophores of the described peptides. As such there is nothing to suggest to a person of ordinary skill that the teachings of Guiliano may be useful in addressing the problem that they are seeking to address. Accordingly, the Office has not provided the requisite convincing line of reasoning.
(G) Reply:	These arguments are reiteration.  See Reply (B)-(G) above.
	(H) In regard to claims 6, and 8 to 10, the Applicant notes that these claims depend from claim 1 as currently amended. As noted above, claim 1 as currently amended is neither anticipated by or obvious in view of Guiliano. Accordingly, claims 6, and 8 to 10 are neither anticipated by or obvious in view of Guiliano.
	(H) Reply:	Applicants’ arguments regarding claim 1 are not persuasive for the reasons set forth above.
Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The status identifier for claim 7 is incorrect, which is improper.
        2 See enclosed interview summary for possible language to possibly address this indefiniteness.
        3 However, as explained above this phrase renders the claim indefinite.